BLD-351                                                     NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 14-1155
                                  ___________

                             VINCENT SHERARD,
                                           Appellant

                                        v.

       BERKS COUNTY, Pennsylvania; JEFFREY K. SPRECHER, Judge;
             STEVEN A. WEBER, District Court Administrator;
                 JAMES P. TROUTMAN, Clerk of Courts;
         OMER S. DEMING, ESQ.; MICHAEL D. DAUTRICH, ESQ.;
     SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
                 SUPERINTENDENT SMITHFIELD SCI
                ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 5:13-cv-00173)
                  District Judge: Honorable Legrome D. Davis
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 August 7, 2014

          Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                         (Opinion filed: August 21, 2014)

                                   _________

                                   OPINION
                                   _________

PER CURIAM


                                        1
       Vincent Sherard filed suit in forma pauperis against the defendants, alleging that

they were violating his right to apply for parole on a firearms conviction for which he

was serving a five-to-ten-year sentence (with a minimum date of September 6, 2010, and

a maximum date of September 6, 2015). In his amended complaint,1 he explained that he

had been convicted of several crimes, including aggravated assault and a firearms


1
  Sherard initially filed his civil action in the United States District Court for the Middle
District of Pennsylvania. A Magistrate Judge reviewed the filing and recommended that
the complaint against six defendants be transferred to the United States District Court for
the Eastern District of Pennsylvania, and that the matter be dismissed with prejudice as to
the four other named defendants. The Magistrate Judge also recommended dismissal for
any claims for damages against state actors in their official capacity. Sherard did not file
objections, and the District Court in the Middle District adopted the report and
recommendation on January 23, 2013. The matter was transferred under 28 U.S.C.
§ 1404(a) to the District Court for the Eastern District. That District Court sent Sherard
another copy of the report and recommendation (perhaps noting the annotation on the
Middle District docket that the report and recommendation had been returned as
undeliverable), then amended the January 23, 2013 order to change the nature of the
dismissal of the requests for money damages against the state actor defendants in their
official capacity to be without prejudice. The District Court then granted Sherard leave
to file an amended complaint. Sherard submitted his original complaint against all of the
defendants as his amended complaint, but requests for waivers of service were sent only
to the six defendants that the District Court for the Middle District did not dismiss from
the action. Sherard was notified of this and did not object.

For reasons we do not understand, see In re Flight Transp. Corp. Sec. Litig., 764 F.2d
515, 516 (8th Cir.1985) (“It is well established that the transferor court under § 1404
loses all jurisdiction over a case once transfer has occurred.”) (citations omitted),
proceedings also continued in the District Court for the Middle District after the transfer.
After Sherard sent a letter to the District Court for the Middle District that he did not get
notice of the report and recommendation, and filed motions for reconsideration, that
District Court denied reconsideration. Although the District Court for the Eastern
District also believed only a portion of Sherard’s case was before it, transfer under § 1404
is a plenary transfer, see In re Flight Transp. Corp. Sec. Litig., 764 F.2d at 516, and the
Middle District court’s order after transfer is a nullity that we do not consider. In any
event, as we noted, proceedings continued in the District Court for the Eastern District on
an amended complaint. It is the dismissal of the amended complaint that we will review.

                                              2
violation, in the Court of Common Pleas for Berks County, Pennsylvania, in 2006, and

received a total sentence of eight to twenty-five years in prison. Then, on January 29,

2009, the judgment was overturned on state collateral review except as to his firearm

conviction; he was granted a new trial as to the other charges. He remained in prison on

the sentence for the firearms charge, and, in September 2010, Sherard sought to apply for

parole. Several months later, the Department of Corrections (“DOC”) official told him

that he was still serving his sentence of eight to twenty-five years.

       Sherard tried to resolve the issue in the Pennsylvania courts. He filed a “motion

for correction of sentence,” which was denied, and a PCRA petition, for which he was

appointed counsel, defendant Osmer S. Deming. Sherard tried to communicate the

problem to Deming, who filed a no-merit letter in the PCRA court and stated to Sherard

that he needed to file a habeas action to challenge his detention. When the PCRA court

denied his petition, Sherard filed a pro se appeal; defendant Michael Dautrich was

appointed to represent him. While Dautrich was representing him, Sherard filed a pro se

state habeas corpus action in the Pennsylvania Supreme Court. The court sent it to

Dautrich to refile, but he never did so.

       In April 2012, Sherard was again informed by a prison official that he was still

serving his eight-to-twenty-five-year sentence. He asked the Berks County Clerk of

Courts to send information to the DOC to show that the judgment had been overturned,

but the Clerk told him that the request needed to come from the DOC itself. Sherard then

requested that the DOC records department look into it (noting the Clerk’s response).



                                              3
The records clerk and the acting records supervisor2 refused his request, noting, inter alia,

that he was still in the PCRA process. For these reasons, Sherard alleged that his right to

apply for parole was being violated, and claimed (through 42 U.S.C. § 1983) violations of

the Eighth and Fourteenth Amendments, as well as state malpractice laws in relation to

his claims against his former counsel. For relief, Sherard requested a declaration that his

rights had been violated, an injunction to correct his sentence so that he could apply for

parole, and damages. Sherard also sought appointment of counsel, which the District

Court denied.

         The six defendants filed motions to dismiss the complaint. While the motions

were pending, Sherard pleaded guilty to the offenses in his underlying Berks County

criminal case (on which he had won a new trial in the PCRA process). He was

resentenced. For instance, for the aggravated assault offense, he was sentenced to five to

ten years in prison, with a start date of June 17, 2013, to be served concurrently with the

sentence on the firearms offense, with credit for time served (2782 days). See Dautrich

Statement Regarding Guilty Plea of June 13, 2013, at Ex. 1 (ECF No. 36). The

defendants filed supplemental argument, stating, inter alia, that Sherard’s complaint

should be dismissed as moot.

         The District Court granted the motions to dismiss. The District Court ruled that

Sherard’s claims for declaratory and injunctive relief were moot. Considering the claims

for damages, the District Court concluded that Sherard had failed to state a claim for a


2
    These defendants were not among the six served with the amended complaint.

                                              4
violation of the Eighth Amendment. The District Court then explained that although

Sherard had stated a cognizable violation of the Due Process Clause (regarding his right

to apply for parole, which none of the defendants had addressed), he could not recover

from the defendants. Two were not state-actors, one was protected by judicial immunity,

and two were entitled to qualified immunity. The District Court further held that Sherard

could not recover from the sixth defendant because his claim against it relied on a theory

of respondeat superior. The District Court determined that leave to amend was futile and

also declined to exercise supplemental jurisdiction over Sherard’s state law claims.

         Sherard appeals.3 We have jurisdiction over this appeal under 28 U.S.C. § 1291,4

and we may affirm on any basis supported by the record, see Erie Telecomms., Inc. v.

City of Erie, 853 F.2d 1084, 1089 n.10 (3d Cir. 1988). Our review is plenary. See Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000); McGovern v. City of Phila., 554 F.3d

114, 115 (3d Cir. 2009). We review the dismissal of the state law claims, the denial of


3
    He also has submitted a motion for appoint of counsel.
4
  For jurisdiction to attach under 28 U.S.C. § 1291, a judgment must be final as to all
parties, all causes of action, and the whole subject-matter. See Andrews v. United States,
373 U.S. 334, 340 (1963) (citing Collins v. Miller, 252 U.S. 364 (1920)); Mellon Bank,
N.A. v. Metro Commc’ns, Inc., 945 F.2d 635, 640 (3d Cir. 1991). In actions involving
multiple claims and parties, a district court may direct the entry of final judgment on
fewer than all of the claims and parties on the express determination that there is no just
reason for delay. See Fed. R. Civ. P. 54(b) (explaining the requisite determination under
the rule); Gomez v. Gov’t of the V.I., 882 F.2d 733, 736 (3d Cir. 1989). Although there
was no Rule 54(b) certification in this case, we still have jurisdiction over this appeal
because a defendant who has not been served is not a “party” within the meaning of Rule
54(b). Gomez, 882 F.2d at 736; see also United States v. Studivant, 529 F.2d 673, 674
n.2 (3d Cir. 1976). The only claims in the amended complaint that the District Court did
not adjudicate were those claims against the unserved defendants.

                                              5
leave to amend, and the denial of appointment of counsel for abuse of discretion. See De

Asencio v. Tyson Foods, Inc., 342 F.3d 301, 311 (3d Cir. 2003); Lum v. Bank of Am.,

361 F.3d 217, 223 (3d Cir. 2004); Tabron v. Grace, 6 F.3d 147, 157-58 (3d Cir. 1993).

Upon review, we will summarily affirm the judgment of the District Court because no

substantial issue is presented on appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       We agree with the District Court that Sherard’s claims for declaratory and

injunctive relief were mooted by Sherard’s guilty plea.5 A federal court does not have the

power to decide moot questions. See North Carolina v. Rice, 404 U.S. 244, 246 (1971).

Article III requires a live case or controversy throughout the entire litigation; if no live

controversy exists, the court must dismiss the case for lack of jurisdiction. See Lusardi v.

Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1992). When Sherard pleaded guilty to the other

charges, he was resentenced and no longer serving the sentence that he sought injunctive

relief to correct. And because a declaratory judgment is to declare the rights of litigants,

it is “by definition prospective in nature.” CMR D.N. Corp. & Marina Towers Ltd. v.

City of Phila., 703 F.3d 612, 628 (3d Cir. 2013) (citation and quotation marks omitted).

It does not serve a purpose where the complained-of situation has changed. Cf. id.

       Without repeating the District Court’s analysis, we agree that Sherard did not state

an Eighth Amendment claim but did state a Due Process claim regarding his right to

apply for parole (a claim, at the base of his complaint, that the defendants surprisingly did




5
 We, like the District Court, can consider Sherard’s guilty plea because it is a matter of
public record. See Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).
                                               6
not address). However, as the District Court concluded, Sherard could not recover under

42 U.S.C. § 1983 against the six defendants.

       Appointed counsel, defendants Deming and Dautrich, were not subject to suit

under 42 U.S.C. § 1983. Considering the allegations and taking all inferences in favor of

Sherard, those two defendants simply were not state actors when they performed “a

lawyer’s traditional functions” as appointed counsel. See Polk Cnty. v. Dodson, 454 U.S.

312, 325 (1981). Judge Sprecher, who is named in multiple counts of Sherard’s

complaint but only described as having presided over Sherard’s criminal trial, is immune

from suit for the allegations relating to actions in his judicial capacity. See Stump v.

Sparkman, 435 U.S. 349, 356 (1978) (explaining that judges are immune from suit for

actions taken in their judicial capacity, even if any action taken “was in error, was done

maliciously, or was in excess of [] authority”). It is possible that the other named court

officials, the Clerk and court administrator, may be protected by judicial immunity in

assigning appointed counsel and dealing with a records request. See Gallas v. Supreme

Ct., 211 F.3d 760, 772-73 (3d Cir. 2000) (explaining that judicial employees acting as

intermediaries for judges or “functioning as an arm of the court” are protected by judicial

immunity). But even if they were not functioning as an arm of the court, they are entitled

to qualified immunity because neither violated Sherard’s clearly established rights

through the conduct that Sherard described. Lastly, because Sherard’s claims against the

remaining defendant, Berks County, were based on a theory of respondeat superior, they

were not actionable. Dodson, 454 U.S. at 325.



                                               7
       Because no federal claims remained, the District Court did not abuse its discretion

in declining to entertain Sherard’s state law claims. See 28 U.S.C. § 1367(c)(3). Because

Sherard’s federal claims ultimately were not actionable and in light of the District Court’s

balanced consideration of the Tabron factors, we discern no abuse of discretion in the

decision not to appoint counsel. Also, given that Sherard had already been permitted

leave to amend his complaint, and given that he refiled his original complaint as his

amended complaint, we conclude the District Court did not abuse its discretion in ruling

that further leave to amend would be futile.

       For these reasons, we will affirm the District Court’s judgment. We deny

Sherard’s request to appoint him counsel.6




6
 The Clerk is directed to file Sherard’s motion for appointment of counsel, which was
docketed as received on February 5, 2014.
                                               8